DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application 15/761,411, for a SUCTION FOOT, filed on 3/19/2018.  This correspondence is in response to applicant's reply filed on 1/7/2021.  Claims 15-19, 21-23 and 25-27 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 12/17/2015. 
4.    Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. The Examiner notes that the AU2015903964 application does not appear to provide a basis for priority for Figs. 12-15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 19 contains the limitation wherein “the plurality of ribs extend across an entirety of the ceiling” but it does not appear that the plurality of ribs extend across an “entirety” of the ceiling of applicant’s invention since there are some spaces where the ribs are not located on the ceiling.  Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Pat. 9,896,163).
Regarding claim 15, Lewis teaches a suction foot (see col. 2, lines 40-43, which states that the bottom surface can have a slight concave or rounded configuration, which can prevent cupping of the flexible base and/or provide suction on a flat surface), comprising: a head; a side wall extending from the head and having a notched portion formed therein; and a lowermost rim, wherein the notched portion begins at the lowermost rim and extends along a direction generally perpendicular to the lowermost rim, but does not specifically teach that the notched portion extends between one third to one half of a linear extent of the side wall.  Lewis, however teaches that various sizes, shapes, numbers, and configurations are available for the notch in the base of this invention (col. 2, lines 63-66).  It would have been obvious, therefore, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the notched portion extending between one third to one half of a linear extent of the side wall in order to permit the necessary flexibility of and suction for the side wall.  Further, it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and the suction foot with the claimed relative dimensions would not perform differently than the prior art device.







[AltContent: arrow][AltContent: textbox (notched portion)][AltContent: textbox (suction foot)]
[AltContent: arrow]

[AltContent: textbox (side wall)]
    PNG
    media_image1.png
    468
    531
    media_image1.png
    Greyscale

[AltContent: arrow]


[AltContent: textbox (lowermost rim)]
[AltContent: arrow]
[AltContent: arrow]





[AltContent: textbox (head)]


Claims 16-19, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Pat. 9,896,163) in view of Ming (CN 203975396).
Regarding claim 16, Lewis teaches the suction foot of claim 15, further including an interior having a ceiling (bottom of member 35) but does not teach the ceiling defined by a plurality of ribs.  Ming, however, teaches a suction foot having a ceiling defined by a plurality of ribs (3) in order to provide additional structural integrity to the ceiling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the ceiling defined by a plurality of ribs in order to increase the strength and firmness of the ceiling of the suction cup to prevent buckling or failure of the ceiling.	

Regarding claim 18, Lewis and Ming teach the suction foot of claim 17, wherein Ming teaches that the plurality of ribs extend across a portion of the ceiling.
Regarding claim 19, Lewis and Ming teach the suction foot of claim 17, but does not teach the plurality of ribs extend across an entirety of the ceiling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the plurality of ribs extending across an entirety of the ceiling in order to increase the strength and firmness of the ceiling of the suction cup to prevent buckling or failure of the ceiling
	Regarding claim 21, Lewis teaches the suction foot of claim 15, wherein the suction foot has an edge with an outward facing part and an inward facing part, but does not specifically teach that the outward facing part has a larger radius than the inward facing part.  Ming, however teaches that the suction foot (Fig. 1) has an edge with an outward facing part (outermost part of edge) and an inward facing part (inner most part of edge), the outward facing part having a larger radius than the inward facing part in order to provide an area in order to facilitate a grip on the supporting surface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the suction foot of Lewis wherein the outward facing part has a larger radius than the inward facing part since the foot is in a concave shape and could inherently have this orientation, and further, in order to have an edge with a sufficient surface area in order to attach to the supporting surface and advance the suction capabilities. 
Regarding claim 22, Lewis and Ming teach the suction foot of claim 16, wherein the notched portion is located along or near a line of symmetry (line of symmetry can extend along an axis of the notched portion) that subdivides a left side and a right side of the suction foot.

Regarding claim 25, Lewis teaches the suction foot of claim 21, further including an interior having a ceiling (bottom of member 35) but does not teach the ceiling defined by a plurality of ribs.  Ming, however, teaches a suction foot having a ceiling defined by a plurality of ribs (3) in order to provide additional structural integrity to the ceiling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the ceiling defined by a plurality of ribs in order to increase the strength and firmness of the ceiling of the suction cup to prevent buckling or failure of the ceiling.	
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Pat. 8,262,005) in view of Lewis (U.S. Pat. 9,896,163).
Regarding claims 26 and 27, Garcia teaches an appliance (100), wherein the appliance is a motorized beverage blender, with a suction foot, but does not teach the suction foot of claim 15.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the appliance with the suction foot of claim 15 since the suction cup is intended to hold various items thereon and to attach to various surfaces while prevent marring or scratching of the supporting surfaces while allowing for easy removal and Lewis teaches that the suction cup “can be used with support structures of various size, shape, and function.” (Summary of the Invention).
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-19, 21-23 and 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         
April 1, 2021